DETAILED ACTION
This FINAL action is in response to Application No. 16/983,262 originally filed 08/03/2020. The amendment presented on 03/18/2022 which provides amendments to claims 5 and 12 is hereby acknowledged. Claims 1-23 are subject to the restriction dated 02/11/2021 where in response Applicant elected “Species (ii)” directed to claim 5-17. Claim 1-4 and 18-23 were withdrawn. Claims 6, 7, 9, and 13 were cancelled. Currently Claims 5, 8, 10-12, and 14-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant asserts the reference of Kanoh does disclose different grayscale values however asserts that Kanoh does not supply different source signals. (Remarks pg. 16). The Office respectfully disagrees. Kanoh expressly teaches this in Column 9 as it recites “Thereafter, the operation is repeated for two lines. In this way, the polarity of the gray-scale voltage reverses for each pixel in the Y direction of liquid-crystal panel 100. Also, the polarity of the gray-scale voltage reverses (between two neighboring signal lines Xj and Xj+1 for each pixel in the X direction. By thus reversing the polarity of the gray-scale voltage in the neighboring signal lines and pixel electrodes, the currents flowing through the pixel electrode, opposing electrode, etc., are offset, and decreases in the display quality is thereby suppressed.”. Additionally Kanoh suggests this limitation within the summary at Column 5 which states “In the first to third signal line drive circuits of our invention, alternating-current driving between the neighboring channels is carried out by making the first digital/analog conversion means dedicated to positive gray-scale voltages and the second digital/analog conversion means dedicated to negative gray-scale voltages in the drive part of two neighboring signal lines or channels and by alternately executing the first and second operations at a prescribed cycle using a switching means.”. It is therefore respectfully submitted the reference of Kanoh teaches the limitation “a voltage difference between the at least one first source signal and common voltage is different from a voltage difference between the at least one second source signal and the common voltage while the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal.” and will be currently maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Therefore upon review it is respectfully submitted the prior art reads on the claimed invention and will be currently maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5, 8, 10, 12, and 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S. Patent Application Publication No. 2018/0096666 A1 hereinafter Chung in view of Kanoh et al. United States Patent No. 6,806,859 B1 hereinafter Kanoh.

Consider Claim 5:
	Chung discloses a driving method for suppressing flicker of a display panel, comprising steps of: (Chung, See Abstract.)
	driving a source driving circuit to generate a plurality of first gamma voltages according to an adjustment signal; (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	driving the source driving circuit selecting one of the first gamma voltages according to a pixel data to generate at least one first source signal corresponding to at least one first pixel on the first scanning line; (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	driving the source driving circuit to generate a plurality of second gamma voltages according to the adjustment signal; driving the source driving circuit selecting one of the second gamma voltages according to a pixel data to generate at least one second source signal corresponding to at least one second pixel on a second scanning line; and (Chung, [0095], “The negative gamma-compensated voltages GMA_C and GMA_D are gamma-compensated voltages that are between Vb and Va.  GMA_C is a voltage that is higher than GMA_D. Vb is a voltage that is between GMA_B and GMA_C. Va is a voltage that is between GMA_D and GND.”)
	driving a common voltage generating circuit to generate a common voltage; (Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
	Chung however does not appear to further specify details wherein while the first pixel and the second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images, a voltage difference between the at least one first source signal and  
	Kanoh however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein while the first pixel and the second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images, a voltage difference between the at least one first source signal and common voltage is different from a voltage difference between the at least one second source signal and the common voltage while the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal. (Kanoh, Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to apply a type of common voltage which is constant such that the same gray scale images would be achieved as this was known in view of Kanoh and would have been utilized for the purpose of the common-fixed drive method has superior display quality and lower power consumption, although a low-voltage driver cannot be used.  The common-fixed drive method is considered particularly suitable for large-screen TFT-LCD. (Kanoh, Column 2)
Consider Claim 8:
Chung in view of Kanoh discloses the driving method of claim 5, further comprising the step of: generating a plurality of dividing voltages according to the adjustment signal; and selecting partial dividing voltages of the dividing voltages according to a gamma curve data to generate the gamma voltages. (Chung, [0073], “The gamma-compensated voltage generator 107 generates gamma-compensated voltages GMA by dividing voltages between PVDD and NVDD or between VDD and Va.  The gamma-compensated voltages GMA output from the gamma-compensated voltage generator 107 are supplied to the source drive ICs SIC of the data driver 102.  The gamma-compensated voltage generator 107 may be implemented as a programmable gamma IC that adjusts gamma tap voltages (GMA_A to GMA_D of FIGS. 4 to 6) according to gamma data GMA_DATA from the timing controller 105.  The gamma data GMA_DATA is digital data that indicates the voltage levels of the gamma tap voltages GMA_A to GMA_D. The gamma-compensated voltage generator 107 may be integrated within the source drive ICs SIC.” See also Kanoh, Column 7, “Gray-scale voltage generating circuit 28 is composed of, for example, a resistance-type voltage dividing circuit and a correction reference voltage (V) is supplied to the connection point (node) at the suitable location so that each gray-scale voltage with a voltage level corresponding to each display gray scale can be obtained according to the V-T characteristics of liquid-crystal panel 100.”)
Consider Claim 10:
	Chung in view of Kanoh discloses the driving method of claim 5, wherein the common voltage is a fixed voltage. (Kanoh, Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.”)
Consider Claim 12:
Chung discloses a driving circuit for suppressing flicker of a display panel, comprising: (Chung, See Abstract.)
	a source driving circuit, (Chung, [0062], “Referring to FIGS. 1 and 2, in one or more embodiments, a display device of this disclosure comprises a display panel 100 with a pixel array and a display panel drive circuit for writing data of an input image to the display panel 100.  The display panel drive circuit comprises a data driver 102, a gate driver 104, and a timing controller 105.  The display device further comprises a power supply 106 and a gamma-compensated voltage generator 107.”)
	generating a plurality of first gamma voltages and a plurality of second gamma voltages according to an adjustment signal, selecting one of the first gamma voltages according to a pixel data to generate at least one first source signal corresponding to at least one first pixel on a first scanning line, and (Chung, [0062], [0094], “Referring to FIG. 4, a voltage-dividing circuit of the gamma-compensated voltage generator 107 generates gamma tap voltages GMA_A to GMA_D by dividing voltages between VDD and GND using resistors R. The gamma tap voltages GMA_A to GMA_D are gamma-compensated voltages that are supplied to the source drive ICs SIC.  The positive gamma-compensated voltages GMA_A and GMA_B are gamma-compensated voltages that are between VDD and Vb.  GMA_A is a voltage that is higher than GMA_B.”)
	selecting one of the second gamma voltages according to the pixel data to generate at least one second source signal corresponding to at least one second pixel on a second scanning line, … and(Chung, [0095], “The negative gamma-compensated voltages GMA_C and GMA_D are gamma-compensated voltages that are between Vb and Va.  GMA_C is a voltage that is higher than GMA_D. Vb is a voltage that is between GMA_B and GMA_C. Va is a voltage that is between GMA_D and GND.”)
	a common voltage generating circuit, generating a common voltage; (Chung, [0070], “The power supply 106 generates a plurality of voltages, e.g., PVDD (or VDD), NVDD (or Va), VGH, VGL, Vcom, etc. PVDD (or VDD) and NVDD (or Va) are high-potential power supply voltage (PVDD or VDD) and low-potential power supply voltage (NVDD or Va), respectively, that are applied to the gamma-compensated voltage generator 107.”)
	Chung however does not appear to further specify wherein the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal, and wherein a difference between the at least one first source signal and the common voltage is different from a difference between the at least one second source signal and the common voltage when the at least one first pixel and the at least one second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images.
	Kanoh however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide wherein the first selected gamma voltage corresponding to the first source signal is different from the second selected gamma voltage corresponding to the second source signal, and wherein a difference between the at least one first source signal and the common voltage is different from a difference between the at least one second source signal and the common voltage when the at least one first pixel and the at least one second pixel are driven according to the common voltage, the at least one first source signal and the at least one second source signal to display the same gray scale images. (Kanoh, Column 9-11, Column 2-3 “In the common-fixed drive method, in order to apply each of the desired gray-level voltages for both positive and negative terminals with respect to the common fixed voltage, the number of gray-level voltages employed is twice the number of gray-scale values.  Therefore, for 64 gray-scale values, gray-scale voltage generating circuit 106 must generate 128 reference voltages: 64 positive gray-scale voltages V1-V64 as well as 64 negative gray-scale voltages V64'-V1'.” See response to arguments above.)
Kanoh and would have been utilized for the purpose of the common-fixed drive method has superior display quality and lower power consumption, although a low-voltage driver cannot be used.  The common-fixed drive method is considered particularly suitable for large-screen TFT-LCD. (Kanoh, Column 2)
Consider Claim 14:
	Chung in view of Kanoh discloses the driving circuit of claim 12, further comprising an adjustment circuit generating the adjustment signal. (Chung, [0073], “The gamma-compensated voltage generator 107 generates gamma-compensated voltages GMA by dividing voltages between PVDD and NVDD or between VDD and Va.  The gamma-compensated voltages GMA output from the gamma-compensated voltage generator 107 are supplied to the source drive ICs SIC of the data driver 102.  The gamma-compensated voltage generator 107 may be implemented as a programmable gamma IC that adjusts gamma tap voltages (GMA_A to GMA_D of FIGS. 4 to 6) according to gamma data GMA_DATA from the timing controller 105.  The gamma data GMA_DATA is digital data that indicates the voltage levels of the gamma tap voltages GMA_A to GMA_D. The gamma-compensated voltage generator 107 may be integrated within the source drive ICs SIC.” See also Kanoh, Column 7, “Gray-scale voltage generating circuit 28 is composed of, for example, a resistance-type voltage dividing circuit and a correction reference voltage (V) is supplied to the connection point (node) at the suitable location so that each gray-scale voltage with a voltage level corresponding to each display gray scale can be obtained according to the V-T characteristics of liquid-crystal panel 100.”)
Consider Claim 15:
	Chung in view of Kanoh discloses the driving circuit of claim 12, wherein the source driving circuit includes: a gamma voltage generating circuit, generating the  (Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
Consider Claim 16:
	Chung in view of Kanoh discloses the driving circuit of claim 15, wherein the gamma voltage generating circuit includes: a voltage dividing circuit, generating a plurality of first and second dividing voltages according to the adjustment signal; and a gamma voltage selection unit, selecting partial first dividing voltages of the first dividing voltages according to a gamma curve data to generate the first gamma voltages; and(Chung, [0070], [0155] In the example of FIG. 17, during the Nth frame FR(N) or Nth i horizontal period H(N), when the common voltage Vcom is 0 V, the negative data voltage and the positive data voltage are -3 V and +2.95 V, respectively, at the same gray level, due to the variation between the multiplexers MUX_A and MUX_B. In the present disclosure, during the Nth frame FR(N) or Nth i horizontal period H(N), PVDD or VDD is adjusted to regulate the positive data voltage of +2.95 V supplied to the odd-numbered data lines to +3 V. During the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), the negative data voltage and the positive data voltage are -2.95 V and is +3 V, respectively, at the same gray level.  In the present disclosure, during the (N+1)th frame FR(N+1) or (N+1)th i horizontal period H(N+1), NVDD or Va is adjusted to regulate the negative data voltage of -2.95 V supplied to the odd-numbered data lines to -3 V.”)
	 selecting partial second dividing voltages of the second dividing voltages according to the gamma curve data to generate the second gamma voltages. (Chung, [0107], “Referring to FIG. 6, the present disclosure presents an example in which PVDD (or VDD) and NVDD (or Va) are alternately varied at given time intervals.  For example, the gamma curve of positive data voltage +Vdata goes up with increasing PVDD (or VDD) during the Nth frame FR(N).  The gamma curve of negative data voltage -Vdata goes down with decreasing NVDD (or Va) during the (N+1)th frame FR(N+1).”)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S. Patent Application Publication No. 2018/0096666 A1 in view of Kanoh et al. United States Patent No. 6,806,859 B1 as applied to claim 5 and 12, respectively, above, and further in view of Xu et al. U.S. Patent Application Publication No. 2014/0184967 A1 hereinafter Xu.

Consider Claim 11:
Chung in view of Kanoh discloses the driving method of Claim 5, however does not detail the pixel structure wherein each first pixel and each second pixel are jointly coupled to one source line.
	Xu however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel and connection structure wherein each first pixel and each second pixel are jointly coupled to one source line. (Xu, [0047], “As shown in FIG. 2, the above liquid crystal panel has the Z inversion array arrangement and includes a plurality of data lines and a plurality of gate lines which are crossed respectively to form a plurality of pixel units in rectangular arrangement.  Each of the plurality of pixel units includes one thin film transistor and one pixel electrode.  In two adjacent columns of pixel units in the plurality of pixel units, one column common data line is connected with the pixel electrodes located on the opposed sides of the common data line alternatively through the thin film transistors.  In this way, the pixel electrode and the thin film transistor located at the Ith row and the Jth column, the common date line and the pixel electrode and the thin film transistor located at the (I+1)th row and the (J+1)th column form a shape of substantially "Z", in which I and J are both integers greater than zero.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel circuit and connection structure, the Z inversion arrangement, as this was known in view of Xu and would have been utilized for the purpose of  the voltages of the common electrodes may be adjusted depending on the flicker level or extent to reduce the flicker level or extent. (Xu, [0053])
Consider Claim 17:
	Chung discloses the driving circuit of Claim 12, however does not detail the pixel structure wherein each first pixel and each second pixel are jointly coupled to one source line.
Xu however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel and connection structure wherein each first pixel and each second pixel are jointly coupled to one source line. (Xu, [0047], “As shown in FIG. 2, the above liquid crystal panel has the Z inversion array arrangement and includes a plurality of data lines and a plurality of gate lines which are crossed respectively to form a plurality of pixel units in rectangular arrangement.  Each of the plurality of pixel units includes one thin film transistor and one pixel electrode.  In two adjacent columns of pixel units in the plurality of pixel units, one column common data line is connected with the pixel electrodes located on the opposed sides of the common data line alternatively through the thin film transistors.  In this way, the pixel electrode and the thin film transistor located at the Ith row and the Jth column, the common date line and the pixel electrode and the thin film transistor located at the (I+1)th row and the (J+1)th column form a shape of substantially "Z", in which I and J are both integers greater than zero.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the pixel circuit and connection structure, the Z inversion arrangement, as this was known in view of Xu and would have been utilized for the purpose of  the voltages of the common electrodes may be adjusted depending on the flicker level or extent to reduce the flicker level or extent. (Xu, [0053])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Jansen II/Primary Examiner, Art Unit 2626